     Case 3:18-cv-01190-JLS-JLB Document 192 Filed 09/03/20 PageID.7635 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    DANIEL LUDLOW, an individual and on                Case No.: 18-CV-1190 JLS (JLB)
      behalf of others similarly-situated; and
12
      WILLIAM LANCASTER, individually                    ORDER DENYING PLAINTIFF’S
13    and on behalf of others similarly-situated,        MOTION FOR TEMPORARY
                                       Plaintiffs,       RESTRAINING ORDER
14
15    v.                                                 (ECF No. 175)
16    FLOWERS FOODS, INC., et al.,
17                                   Defendants.
18
19          Presently before the Court is Plaintiff David Aguero’s Motion for Temporary
20    Restraining Order (ECF No. 175). After the Court set a briefing schedule, ECF No. 176,
21    Defendants filed a Response in Opposition to the Motion (“Opp’n,” ECF No. 178) and
22    Plaintiff filed a Reply in Support of the Motion (“Reply,” ECF No. 180). After reviewing
23    the Parties’ arguments and the law, the Court DENIES the Motion.
24          Plaintiff David Aguero joined this action on May 13, 2019, when he “affirmatively
25    consented to join the FLSA class in this action for Flowers’ violations of the Fair Labor
26    Standards Act.” Mot. at 9. Plaintiff, through Aguero Inc., a California corporation, began
27    working as a Flowers Baking Company distributor when he purchased a Flowers territory
28    in 2013. In 2017, Plaintiff sold his original territory and purchased a second territory,

                                                     1
                                                                               18-CV-1190 JLS (JLB)
     Case 3:18-cv-01190-JLS-JLB Document 192 Filed 09/03/20 PageID.7636 Page 2 of 4



 1    Territory 9949, and entered into a Distribution Agreement with Flowers Baking Company
 2    of Modesto, LLC, (“FBC Modesto”) a non-party in this litigation. See id.; Opp’n at 11. In
 3    October 2019, Plaintiff began the process of selling Territory 9949. Id. After finding a
 4    transfer partner, FBC Modesto exercised its contractual right of first refusal to purchase
 5    the Territory 9949 in November 2019. Opp’n at 13. To receive funds from the sale, the
 6    Distribution Agreement requires Plaintiff to sign a general release. See id. Concerned
 7    about how the release could affect his claims in this litigation, Plaintiff refused to sign. Id.
 8    In February 2020, FBC Modesto sent several letters outlining Aguero’s alleged breach of
 9    contract with regard to his refusals to sign the release and several other alleged breaches.
10    Id. at 14–15. On March 6, 2020, FBC Modesto terminated the Distribution Agreement and
11    initiated arbitration “before the American Arbitration Association (“AAA”) for issuance of
12    a declaratory judgment that: (1) Flowers [Modesto] properly exercised its right of first
13    refusal to purchase Aguero’s territory; (2) Aguero must execute a general release to receive
14    proceeds from the sale of his distribution rights; and (3) that Flowers [Modesto’s]
15    termination of Aguero’s Distributor Agreement was proper under the Agreement and did
16    not violate the law.” Id. at 15.
17          Before the arbitration was filed, this Court stayed this action pending the California
18    Supreme Court’s decision in Vazquez v. Jan-Pro Franchising Int’l, Inc., No. S258191 (Cal.
19    Nov. 20, 2019) to gain clarity on whether the ABC Test or Borello standard would apply
20    to the claims in this case. See ECF No. 174. The action remains stayed.
21          On May 26, 2020, Plaintiff filed the present Motion, requesting the Court enjoin the
22    arbitration because (1) the arbitration is improper under the stay, (2) the arbitration would
23    irreparably harm Plaintiff, and (3) the arbitration is improper under the first-to-file rule.
24    See generally Mot. The Court concludes that none of these arguments succeed.
25          First, the Court declines to broaden the stay to find it applies to FBC Modesto or the
26    arbitration. Although Plaintiff’s Distribution Agreement is at issue in both cases, the
27    relevant terms in the agreements at issue, and the legal questions in the arbitration and this
28    action are distinct. The Court is not convinced that the arbitrator will be forced to decide

                                                     2
                                                                                   18-CV-1190 JLS (JLB)
     Case 3:18-cv-01190-JLS-JLB Document 192 Filed 09/03/20 PageID.7637 Page 3 of 4



 1    Plaintiff Aguero’s employment status to decide whether FBC Modesto is entitled to enforce
 2    its right to terminate the Agreement and exercise its right of first refusal. Moreover, staying
 3    the arbitration according to the terms of the stay issued in this case would not increase
 4    judicial efficiency. The Court stayed this action pending the California Supreme Court’s
 5    decision in Vazquez to gain clarity on whether the ABC Test or Borello standard would
 6    apply to the claims in this case. See ECF No. 174. That issue is not raised in the arbitration,
 7    and no additional clarity would be gained from staying the arbitration pending a decision
 8    in Vazquez.
 9            Second, the Court declines to issue a preliminary injunction to enjoin the arbitration.
10    To be entitled to an injunction, Plaintiff “must establish that he is likely to succeed on the
11    merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that
12    the balance of equities tips in his favor, and that an injunction is in the public interest.”
13    Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). Here, Plaintiff fails to
14    show he is likely to succeed on the merits. To make such a showing, Plaintiff must show
15    the arbitration clause is unenforceable. Plaintiff’s only argument on this issue is that FBC
16    Modesto waived its right to arbitrate. Mot. at 17–22. Plaintiff contends that Defendants’
17    actions in this case show that FBC Modesto, Defendants’ subsidiary, waived its right to
18    arbitrate. Defendants actions in this case, however, have no bearing on the unrelated
19    contract dispute that arose well after this case began. The contract dispute at issue in the
20    arbitration arose in early 2020, and FBC Modesto initiated the arbitration immediately after
21    Plaintiff’s refusal to complete the sale. See Opp’n at 14. Plaintiff has failed to show that
22    FBC Modesto failed to exercise timely its right to arbitrate or took any action contrary to
23    that right. See Martin v. Yasuda, 29 F.3d 1118, 1124 (9th Cir. 2016).
24            Further, while Plaintiff argues his rights in this action would be irreparable harmed
25    should the arbitration go forward—a proposition the Court does not agree with1—Plaintiff
26
27    1
        Plaintiff argues that the general release he is required to sign under the Distribution Agreement could
28    affect his rights to bring his claims in this action. Mot. at 29. But that question is not before the arbitrator.
      And while the Court has serious doubts that the release would have any effect on Plaintiff’s claims here,

                                                             3
                                                                                                 18-CV-1190 JLS (JLB)
     Case 3:18-cv-01190-JLS-JLB Document 192 Filed 09/03/20 PageID.7638 Page 4 of 4



 1    has failed to show that an injunction binding FBC Modesto is available. FBC Modesto is
 2    a non-party to this action, and Plaintiff has failed to show FBC Modesto is either (1) an
 3    officer, agent, servant, employee, or attorney or Defendants, or (2) “in active concert or
 4    participation with” Defendants. See Fed. R. Civ. P. 65. Without such a showing, binding
 5    FBC Modesto to any injunction issued in this action would be improper.
 6           Finally, Plaintiff’s argument that the Court should enjoin the arbitration under the
 7    first-to-file rule lacks merit. Under this rule, the Court may enjoin a later filed action when
 8    there is a similarity of the parties and issues in both cases. Kohn Law Grp., Inc. v. Auto
 9    Parts Mfg. Mississippi, Inc., 787 F.3d 1237, 1239 (9th Cir. 2015). As noted above, the
10    Court finds this action and the later filed arbitration do not share a similarity of issues.
11    Other than Plaintiff Aguero, the actions do not overlap. Therefore, the first to file rule does
12    not apply.
13           In sum, the Court finds Plaintiff has failed to show that he is entitled to an injunction
14    enjoining the arbitration. Plaintiff’s Motion (ECF No. 175) is therefore DENIED.
15           IT IS SO ORDERED.
16    Dated: September 3, 2020
17
18
19
20
21
22
23
24
25
26
27
28    it need not decide that issue now. If Plaintiff signs the release, and if Defendants attempt to dismiss
      Plaintiff’s claims as barred by the release, the Court will decide the issue then.

                                                         4
                                                                                         18-CV-1190 JLS (JLB)
